Citation Nr: 1212989	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  06-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma, claimed as skin cancer, and to include as a residual of exposure to Agent Orange during service.

2.  Entitlement to service connection for memory loss impairment, to include on a secondary basis.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as a residual of exposure to Agent Orange during service, to include on a secondary basis.

4.  Entitlement to an initial evaluation in excess of 20 percent for pituitary macroadenoma with dizziness and headaches.

5.  Entitlement to an initial evaluation in excess of 10 percent for hypopituitarism.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and October 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in August 2008. 

In a November 2008 decision, the Board dismissed multiple issues and granted service connection for a psychiatric disorder, variously diagnosed.  The Board remanded the claims for service connection for basal cell carcinoma, memory loss, and neuropathy of the lower extremities claimed as a residual of exposure to Agent Orange during service for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

At the time of the November 2008 Board decision, the Veteran had perfected appeals for service connection for pituitary macroadenoma, headaches, dizziness, and a bilateral eye disorder.  The Board remanded these claims for additional development and adjudicative action.  While the case was at the RO, it awarded service connection for each of these disabilities.  See May 2010 (addressing pituitary macroadenoma, headaches and dizziness) and October 2010 (addressing a bilateral eye disorder) rating decisions.  This means that these service-connection issues are no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).

The issue of entitlement to a compensable evaluation for bilateral hearing loss has been raised by the record, see VA Form 21-4138, Statement in Support of Claim, dated November 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of (1) entitlement to service connection for memory loss impairment, to include on a secondary basis; (2) entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as a residual of exposure to Agent Orange during service, to include on a secondary basis; (3) entitlement to an initial evaluation in excess of 20 percent for pituitary macroadenoma with dizziness and headaches; and (4) entitlement to an initial evaluation in excess of 10 percent for hypopituitarism are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent evidence that in-service sun exposure, to include multiple sunburns, contributed to the development of basal cell carcinoma.


CONCLUSION OF LAW

Basal cell carcinoma was incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran states that service connection for basal cell skin cancer is warranted.  He believes that sun exposure or Agent Orange exposure caused the basal cell carcinoma.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these three requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After having carefully reviewed the evidence of record, the Board finds that the evidence supports the grant of service connection for basal cell carcinoma.  The reasons follow.

At the August 2008 hearing, the Veteran testified that he was first diagnosed with basal cell carcinoma in 1995.  He stated he was told that these cancers develop from overexposure to the sun and that he had such exposure while in Vietnam.  See transcript on pages 11-12.  

The evidence confirms that the Veteran was first diagnosed with basal cell carcinoma in 1995, when he had a lesion on his back.  See August 1995 pathology report.  The Veteran has claimed that his sun exposure during service, particularly in Vietnam, caused the basal cell carcinoma.  VA obtained a medical opinion from a VA physician regarding the possibility that in-service sun exposure caused the basal cell carcinoma.  

In a January 2009 VA examination report, the examiner noted the Veteran had reported receiving approximately 30 sunburns while in service.  The examiner noted the Veteran had a recurrence of basal cell carcinoma in 2007.  He made the following conclusion, in part:

It is known that this photo[]exposure is cumulative over time and, at some point, passes a threshold at which malignant degenerative changes develop in the skin.  There is no possible way to know precisely when that event occurred.  We do know that it occurred somewhere between the time that he was in the service to 1995[,] when his first cancer was removed. . . .  I do not believe with any reasonable degree of certainty that you can say that the time he spent in Vietnam was the absolute reason for these malignancies.  However, what can be stated with a reasonable degree of certainty was that those multiple [sun] exposures and multiple sunburns hastened the process of changing his sun damage into a malignant sun damage.  Beyond that[,] you are resorting to mere speculation.

The RO sought an addended opinion.  It appears that the examiner's use of the words "mere speculation" prompted the addended opinion.  In an October 2009 addendum, the examiner stated the same conclusion-that he could not say with any degree of certainty that the Veteran's service time was the "immediate cause" of his skin cancer but that he could say with certainty that "it aggravated the problem and probably hastened its progression to becoming what it is."

There is no competent evidence that refutes this medical opinion.  Accordingly, the Board finds that service connection for basal cell carcinoma is warranted, since a medical professional has concluded that the sun exposure in service contributed to the development of the disability.

Duties to Notify & Assist

The Board notes that it need not address whether the duties to notify and assist as described under the Veterans Claims Assistance Act have been met since the award of service connection for basal cell carcinoma is a complete grant of the benefit sought, and any failure to meet these duties is not prejudicial.


ORDER

Entitlement to service connection for basal cell carcinoma, claimed as skin cancer, is granted.


REMAND

The Board finds that the claim for service connection for memory loss, to include on a secondary basis needs to be remanded again.  In the November 2008 remand, the Board did not order a separate examination for the memory loss; rather, it assumed that it would be addressed when the examination for the pituitary macroadenoma occurred (since the Veteran had alleged the memory loss was a manifestation of this disability).  The Veteran's complaints of memory loss were, instead, addressed in a September 2009 VA psychiatric evaluation, which was entirely appropriate.  The problem with that examination was that the examiner did not have the claims file to review, and the medical history pertaining to the memory loss as demonstrated in the claims file is relevant to this issue.  While the VA examiner had the Veteran undergo testing (the Repeatable Battery for the Assessment of Neuropsychological Status (RBANS)), the Veteran had undergone that same test in 2004 with a private facility.  The results from this testing should have been addressed by this examiner, as the Board does not fully understand the meaning of the interpretation.  Thus, the Board will seek to have the Veteran examined again and will request that the Veteran be provided with notice of the evidence necessary to substantiate a claim for secondary service connection.  

The Veteran has claimed service connection for neuropathy in the lower extremities as being due to Agent Orange exposure.  In July 2011, he submitted an article entitled, "Peripheral Neuropathy In Persons with Cancer."  While the Veteran's representative waived initial consideration of that evidence by the agency of original jurisdiction, see July 28, 2011, statement, which normally allows the Board to review the evidence in the first instance, see 38 C.F.R. § 20.1304(c), the Veteran's representative specifically argued that the claim should be remanded for VA to consider the claim on a secondary basis, see July 2011 Informal Hearing Presentation on page 3.  Specifically, the Veteran noted that the RO had not considered the Veteran's claim on a secondary basis.  The Board agrees that it would not be appropriate for the Board to consider this theory of entitlement in the first instance.  Thus, the Board will remand this claim for additional development and adjudicative action.

Additionally, the most recent VA treatment records in the claims file are from November 2010.  The Board finds that treatment records from November 2010 to the present time should be obtained.  In addition, it is noted that the Social Security Administration records reference "DDD of the spine with radiculopathy and neuropathy."  See April 2005 Physical Residual Functional Capacity Assessment.  The Veteran also reported in his claim that he had a workman's compensation claim pending.  As these records may include information relevant to the Veteran's claim with respect to neuropathy of the lower extremities, the Veteran should be asked to either submit the relevant information or authorize the release of the records.  

As noted in the Introduction, once entitlement to service connection for pituitary macroadenoma with dizziness and headaches was awarded by the RO, this issue was no longer on appeal.  However, once the RO issued the May 2010 rating decision that awarded this benefit, the Veteran filed a new notice of disagreement as to the evaluation assigned.  See VA Form 21-4138, Statement in Support of Claim, dated October 14, 2010.  He also filed a notice of disagreement as to the evaluation assigned to hypopituitarism.  As of the present time (which includes the Board reviewing Virtual VA), no statement of the case has been issued addressing these two issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claims so that a statement of the case may be issued.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for neuropathy in his lower extremities and memory loss.  He should also be asked either to submit or sufficiently identify workman's compensation records so the AMC/RO can attempt to obtain the records on his behalf.  After securing any necessary release, the AMC/RO should obtain those records not on file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Provide the Veteran with notice pursuant to the Veterans Claims Assistance Act concerning how he can substantiate claims for service connection for both memory loss impairment and neuropathy in the lower extremities as secondary to a service-connected disability (to include based on aggravation).

3.  Obtain the VA treatment records from the Tennessee Valley VA Healthcare System, dating from November 2010.

4.  The Veteran should be accorded the appropriate examination for memory loss impairment.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The AMC/RO may want to consider having the Veteran examined by the same neuro psychologist who examined the Veteran in September 2009, as he provided a detailed report.  The examiner is informed of the following facts:

* The Veteran reported having memory problems as early as November 2002.  

* In September 2004, the Veteran was seen for a neuropsychological evaluation.  There, the Veteran reported memory loss issues such as getting lost on the way to work while driving in familiar areas, brief lapse of attention and running his vehicle into a brick planter, discovering that he had no shoes on when he got to his vehicle on the way to the medical office that day, and looking for clothes he had already put on.  There, the Veteran underwent the Repeatable Battery for the Assessment of Neuropsychological Status (RBANS).  The examiner noted that the Veteran was within normal limits for each measured domain, but that the Veteran was "a bit weak on immediate memory, language, visuospatial skills with low average scores."  The examiner noted the Veteran had average delayed memory.  Please see the entire report in Volume 2 of the file, which is tabbed on the left in green with the applicable month and year for a better understanding of the findings and conclusions made therein.

* A November 2004 VA psychiatric evaluation report shows the examiner found there was no evidence of defects in immediate, recent, or remote memory.  See examination report in Volume 2, which is tabbed on the left in yellow with the applicable month and year.

* In July 2005, a VA psychiatrist noted that the Veteran had problems with memory.  See treatment report in Volume 3, which is tabbed on the left in yellow with the applicable month and year.

* The Veteran had a cerebrovascular accident in January 2009.

* In September 2009, the Veteran underwent a VA psychiatric evaluation.  The examiner had the Veteran undergo testing, to include the Repeatable Battery for the Assessment of Neuropsychological Status (RBANS).  He concluded that there were "no consistent indications of memory impairment, as immediate and delayed memory indices were low average and consistent with intellectual level."  The examiner noted that he found the test results to be valid.  See examination report in Volume 5, which is tabbed on the left in yellow with the applicable month and year.

* The Veteran is service connected for the following disabilities: 
(i) adjustment disorder with mixed anxiety and depressed mood;
(ii) pituitary macroadenoma with dizziness and headaches; 
(iii) visual field deficit associated with pituitary macroadenoma; 
(iv) hypopituitarism associated with pituitary macroadenoma; 
(v) residuals of cerebrovascular accident associated with pituitary macroadenoma; 
(vi) tinnitus, and 
(vii) bilateral hearing loss.

* The Veteran is alleging a memory loss impairment from the service-connected pituitary macroadenoma.

The examiner is requested to answer the following questions:

(i) Does the Veteran have a memory loss impairment?  

(ii) If the answer to (i) is yes, is it at least as likely as not (50 percent probability or higher) that the memory loss impairment is due to one or more of the service-connected disabilities?

(iii) If the answer to (ii) is no, is it at least as likely as not that memory loss impairment is aggravated by one or more of the service-connected disabilities?  

(iv) Is it at least as likely as not that any memory loss impairment is related to active service, to include as due to presumed exposure to herbicides therein? 

The examining physician should provide a complete rationale for all conclusions reached.

5.  The Veteran should be accorded the appropriate examination for neuropathy.  The report of examination should include a detailed account of all manifestations of neuropathy of the lower extremities found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner is informed of the following facts:

* At the time of the January 2009 VA examination, a VA neurologist found that the Veteran had mild peripheral sensory neuropathy.  The examiner noted that while the Veteran had not been diagnosed with diabetes, he had had mildly elevated blood sugars on occasion.  It is possible that the Veteran may have developed diabetes since the January 2009 VA examination.

* The Veteran is service connected for the following disabilities: 
(i) adjustment disorder with mixed anxiety and depressed mood;
(ii) pituitary macroadenoma with dizziness and headaches; 
(iii) visual field deficit associated with pituitary macroadenoma; 
(iv) hypopituitarism associated with pituitary macroadenoma; 
(v) residuals of cerebrovascular accident associated with pituitary macroadenoma; 
(vi) tinnitus, and 
(vii) bilateral hearing loss.

* The Veteran has submitted an article entitled, "Peripheral Neuropathy In Persons with Cancer," which the Board asks that you review.

* The Veteran is alleging that the peripheral neuropathy in the lower extremities may be secondary to a service-connected disability (or more than one service-connected disability).

The examiner is requested to answer the following questions:

(i) Does the Veteran have type II diabetes mellitus?  If so, is peripheral neuropathy due to or aggravated by diabetes mellitus?

(ii) If the answer to (i) is no, is it at least as likely as not (50 percent probability or higher) that peripheral neuropathy in the lower extremities is due to one or more of the service-connected disabilities?

(iii) If the answer to (ii) is no, is it at least as likely as not that neuropathy in the lower extremities is aggravated by one or more of the service-connected disabilities?  

(iv)If the answer to the above questions is no, is it at least as likely as not that neuropathy in the lower extremities is related to active service, to include as due to presumed exposure to herbicides therein? 

The examining physician should provide a complete rationale for all conclusions reached.

6.  Provide the Veteran with a statement of the case addressing the issues of (i) entitlement to an initial evaluation in excess of 20 percent for pituitary macroadenoma with dizziness and headaches and (ii) entitlement to an initial evaluation in excess of 10 percent for hypopituitarism.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues of (i) entitlement to service connection for memory loss impairment, to include on a secondary basis and (ii) entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as a residual of exposure to Agent Orange during service, to include on a secondary basis.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


